      Case 1:20-cr-00329-CM Document 31 Filed 03/19/21 Page 1 of 2
                                                                      USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC#:        I   I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     lJATE Fil,ED:    '5/ {1f?-/ --,
                                       -    -   -   X


UNITED STATES OF AMERICA
                                                            ORDER
              - v. -
                                                                ( S 1) 2 0 Cr . 3 2 9 (CM )
JOSE RAFAEL NUNEZ DUARTE ,
a/k/a "Jose Javier Rive r a Bernard , u

                       Defendant .

                                       -    -   -   X


      WHEREAS ,    defendant    JOSE       RAFAEL       NUNEZ     DUARTE ,    a/k/a    "Jose

Javier Rivera Bernard , u the defendant ,                intends to change his not

guilty plea to guilty pursuant to a plea agreement dated February

17 , 2021 ;

      WHEREAS ,    the   Honorable     Colleen          McMahon      has     referred     the

change of the defendant ' s plea hearing to magistrate court;

      WHEREAS ,   the    CARES Act     and      findings        made by      the Judicial

Conference of the United States and Chief Judge Colleen McMahon of

the Southern District of New York allow for guilty pleas to be

taken by phone or video , subject to cer ta in fi ndings made by the

District Judge ;

      WHEREAS , all proceedings in magistrate court are taking place

remotely ,    either by telephone or by videoconference ,                      because of

the ongoing COVID- 19 pandemic ;

      WHEREAS ,    the   defendant     has      been     detained       on   the     pending

charges since January 2020 ; and
      Case 1:20-cr-00329-CM Document 31 Filed 03/19/21 Page 2 of 2




     WHEREAS ,    the defendant wishes to accept responsibility and

enter a plea of guilty ;

      THE    COURT   HEREBY   FINDS    that   because   the   defendant   has

consented to proceeding remotely, and for the reasons set forth in

the parties ' application dated March 18, 2021 , the plea cannot be

further delayed without serious harm to the interests of justice .

      SO ORDERED .

Dated :     New York , New York
            March /j_, 2021


                                      THE HONORABLE COLLEEN MCMAHON
                                      CHIEF UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK




                                        2
